Citation Nr: 1446396	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  14-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for residuals of perforated eardrums.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to March 1978.

These matters come before the Board on appeal from a July 2011 rating decision, a March 2012 rating decision, and a May 2012 rating decision, all by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The July 2011 rating decision denied the claim of service connection for left ear hearing loss, the March 2012 rating decision reopened and denied the claim of service connection for right ear hearing loss, the May 2012 rating decision denied the claim of service connection for residuals of perforated eardrums, and the March 2014 statement of the case denied the claim of service connection for tinnitus.

The Board notes that the Veteran's claim for entitlement to service connection for left ear hearing loss has previously been treated by the RO as a new and material evidence claim.  However, the Board observes that the Veteran first filed his claim for left ear hearing loss in February 2011 and it was denied by a July 2011 rating decision.  Then, in July 2011, the Veteran submitted additional evidence pertaining to this claim.  The U.S. Court of Appeals for the Federal Circuit has found that 38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011). Although the evidence submitted also supported the Veteran's claim for entitlement to service connection, the Board finds that it also constituted new and material evidence that was submitted within one year of the July 2011 rating decision denying service connection for left ear hearing loss.  Therefore, the Board accepts the Veteran's July 2011 submission that includes audiological testing as a continuous prosecution of a claim for service connection for left ear hearing loss, and has rephrased the issue accordingly as entitlement to service connection for left ear hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 1985 rating decision, the RO denied the Veteran's claim of service connection for right ear hearing loss; the Veteran did not perfect an appeal of that decision, and it became final. 

2.  Evidence received since the August 1985 rating decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for right ear hearing loss. 

3.  Left ear hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.

4.  The preponderance of the evidence is against a finding that the Veteran currently has any residuals of perforated eardrums.

5.  Tinnitus was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSIONS OF LAW

1.  The August 1985 rating decision, which denied the Veteran's claim of entitlement to service connection for right ear hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).

2.  Evidence submitted subsequent to the August 1985 rating decision, denying service connection for right ear hearing loss, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2013).

4.  The criteria for service connection for residuals of perforated eardrums have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in April 2011, December 2011, and March 2014 VCAA letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims.  The RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the bases for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The Veteran's claims were last readjudicated in a March 2014 statement of the case. 

Further, the Veteran was medically evaluated in conjunction with regard to each of his claims for service connection, including examinations conducted in January 2012 and February 2014.  The Board notes that, in each examination, the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that each of the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, and the Veteran's statements.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Veteran submitted medical evidence regarding his ear and hearing problems in July 2011, which the RO interpreted as an informal claim for right ear hearing loss.  In the March 2012 rating decision on appeal, the RO determined that new and material evidence had been submitted to reopen the claim, but denied the claim for service connection.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received subsequent to the August 1985 rating decision that denied the claim of service connection includes, in relevant part, treatment records showing that the Veteran currently suffers from bilateral sensorineural hearing loss, and statements from the Veteran that his hearing loss is due to military noise exposure.  

In this case, the Veteran's claim of service connection for hearing loss of the right ear was previously denied because there was no evidence that the Veteran incurred hearing loss as a result of his military service.  The Board finds that the submission of information regarding the Veteran's current hearing loss is not new and material as it is cumulative of evidence previously considered which showed evidence of a current disability and lay nexus evidence.  Thus, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence does not provide a link between the Veteran's current right ear hearing loss and his period of service.  

As there is no new and material evidence showing that the Veteran's right ear hearing loss is related to his period of service, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.  

II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

a.  Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran is seeking service connection for left ear hearing loss on the basis that he developed the condition due to his period of service.  

The Veteran's service treatment records are silent for complaints of hearing loss of the left ear during service.  The Board notes that in October 1977, the Veteran suffered from a left tympanic membrane perforation.  At that time, he was advised to not wear a headset until he could be seen by an ears, nose, and throat physician.  Audiograms dated June 1977, August 1977, and November 1977 all showed normal hearing in the left ear.  Additionally, a notation on the November 1977 audiogram indicates that the Veteran's pure tone thresholds were probably 10 to 15 dB better than the responses indicated.  Finally, at examinations in July 1976 and January 1978, the Veteran denied hearing problems and hearing loss was not documented.  The Veteran's military occupational specialty was that of an unclassified airman, which makes the likelihood of exposure to acoustic trauma unclear.  However, at his July 1977 audiogram, there is a note indicating that the Veteran was "currently working in noise."  In addition, the Veteran has submitted statements regarding the duties he performed in service, and he has described listening to high frequency noise for extended periods of time.  This is corroborated by the evidence that the Veteran sustained a left tympanic membrane perforation in October 1977.  Therefore, the Board finds that in-service noise exposure is established. 38 U.S.C.A. § 1154 (West 2002).

The Veteran was provided a VA examination in January 2012 to determine the nature of his hearing loss and its etiology.  An audiological examination was performed, with pure tone threshold values as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
40
35
45

The Veteran had speech recognition 96 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but determined that it is less likely than not that the Veteran's current hearing loss is caused by or a result of military service.  By way of rationale, the examiner explained that the Veteran's entrance and separation examinations revealed hearing within normal limits bilaterally, with no significant degradation beyond normal variability during time in service.  The examiner also referenced "Noise and Military Service - Implications for Hearing Loss and Tinnitus" from the Institute of Medicine and noted that there is "no reasonable basis for delayed-onset hearing loss." 

Another VA examination was conducted in February 2014 regarding the Veteran's claims of service connection.  An audiological examination was performed, with pure tone threshold values as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
25
40
40

The Veteran had speech recognition 94 percent in the left ear.  Again, the examiner assigned a diagnosis of left ear sensorineural hearing loss.  The examiner found that it is not at least as likely as not that the Veteran's left ear hearing loss is related to service.  In her rationale, the examiner stated that the Veteran's service treatment records do not indicate that the Veteran had left ear hearing loss in service or that his hearing underwent a significant shift while in service.  The examiner further explained that there is agreement in the clinical literature that a threshold shift must be 15 dB or more at an individual frequency in order to be deemed significant.  The examiner also pointed to the Veteran's January 1978 report of medical history where the Veteran denied hearing loss or ear, nose, or throat trouble.  The examiner also made reference to the previously-discussed Institute of Medicine report that indicates that there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The examiner further stated that the Institute of Medicine panel concluded that a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  The examiner reported that hair cell studies show that physiological changes due to noise are expressed within hours or days of injury.  Thus, the examiner opined that there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, to include noise exposure or acoustic trauma.  

The examiner went on to state that after a review of the findings of the current exam in context with the entire claims file, she opined that the apparent inconsistencies in the Veteran's hearing thresholds over time are likely due to a non-organic component.  She noted the November 1977 audiogram that indicated the Veteran's pure tone thresholds were likely 10 to 15 dB better than responses indicate.  She went on to discuss a June 1988 audiogram that noted the Veteran's responses were inconsistent.  Then, she noted that the January 2012 examination indicated that the Veteran's subjective complaints were out of proportion to objective findings as the Veteran seemed capable of hearing and understanding but once inside the sound booth, he demonstrated non-organic behavior such as exaggerated listening posture, half-word responses to questions, and rhyming responses to the Maryland CNC words.  The note indicates that the Veteran was re-instructed several times before he responded appropriately.  Finally, she noted that the Veteran's February 2013 audiology examination indicated that the Veteran's test results were described as "poor/fair" and that the Veteran's discrimination on the right was worse than what would be expected of the degree and nature of loss for that side and that the responses included common omissions and substitutions consistent with a non-organic component.  

The Board finds the VA examiners' opinions to be highly probative to the questions at hand.  The examiners are physicians who possess the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided an adequate rationale in determining that the Veteran's left ear hearing loss is less likely as not caused by acoustic trauma he had in service.  Their opinions were based, at least in part, on examination and interview of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence, and the VA examination reports expressly demonstrate the examiners' review of the Veteran's medical and occupational history, both during service and after separation.  Both examination reports also specifically noted that the Veteran's hearing was normal in service, and explained that the Veteran's hearing did not undergo a significant shift during service.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his left ear hearing loss and his period of service, to include the acoustic trauma.  However, whether the Veteran's left ear hearing loss is, in any way, related to his service requires medical expertise to determine because it involves a complex medical matter.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his left ear hearing loss is related to service, as a lay person, he is not shown to possess any specialized training in audiology.  The Veteran's opinion as to the etiology of his hearing loss is not competent evidence; as such question requires medical expertise to determine due to it is complexity because hearing loss can have different causes.  Id.  Also, the October 2012 statement from H.B. only notes the Veteran's military noise exposure and post-service noise exposure.  H.B. does not link the Veteran's hearing loss to in-service military noise exposure.  

Additionally, though sensorineural hearing loss is considered a chronic disease for VA purposes, the Board finds that the probative evidence shows that the Veteran did not have a chronic left ear hearing loss disability in service.  In addition, left ear sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is no credible evidence of hearing loss since service.  In any event, any relationship between the current hearing loss and symptoms of hearing loss experienced over the years must be established by medical evidence because hearing loss may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Therefore, service connection for left ear hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a left ear hearing loss disability in service; and there is no probative evidence indicating his left ear hearing loss manifested to a compensable degree within a year following discharge.  The weight of the competent and credible probative evidence does not show the Veteran's left ear hearing loss is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection is not warranted for left ear hearing loss on any basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

b. Perforated Eardrums

The Veteran is also seeking service connection for residuals arising from perforated eardrums.

The Board notes that the Veteran's service treatment records indicate that he suffered a perforated left tympanic membrane in October 1977.  Other service treatment records show that the Veteran consistently complained of headaches.  

The Veteran submitted statements in October 2013, November 2013, and April 2014 regarding his claim of service connection for perforated eardrums.  He described his work while in service and stated that he worked twelve hour shifts with large head phones over his ears while searching for high frequency code to copy.  He stated that he had problems with the high frequency noise from the beginning and he complained to his supervisor about his ears and his headaches.  He wrote that after several visits to sick call, the physician informed him that he had two perforated eardrums caused by his job.  At that time, the Veteran was provided a 60-day waiver to give his eardrums time to heal.  He further stated that when he went back to work, he learned his left ear was perforated again.  After his discharge, the Veteran stated that he began seeing a family physician regarding his ear problems.  The Veteran's mother also submitted a statement indicating that the Veteran has experienced problems with his ears.  She reported that the Veteran has stated that his ears ring and are "itchy." 

In December 2011, the Veteran was afforded an examination pertaining to a separate claim of service connection for headaches.  The examiner was also asked to opine as to whether the Veteran suffers any residuals from his perforated tympanic membrane in service.  After a review of the MRI results, the examiner provided an impression that there was no acute intracranial abnormality present in the Veteran and that the internal auditory canal and visualized portion of the 7th and 8th cranial nerves were unremarkable.  

In April 2012, a follow-up opinion was proffered to determine what, if any, residuals the Veteran suffered from the perforation of his left tympanic membrane in service.  The Veteran was not interviewed or examined, but the examiner reviewed the record and clarified the statements made at a December 2011 examination, where the tympanic membrane injury was noted but no opinion was given.  The examiner noted that at a February 2012 VA examination, the Veteran stated that he lost the hearing in his left ear, but that the examination showed that the Veteran's subjective complaints were out of proportion to objective findings.  The Board notes that this exam was conducted in January 2012, but that the recitation of the information contained within the report is otherwise accurate.  Further, the examiner noted a private treatment record, from June 2011, where the severe to profound sensorineural hearing loss was shown in the right ear and anacusis was shown in the left ear, but the examiner noted that the findings were inaccurate.  The examiner additionally noted a VA audiogram from June 1988 in which the examiner found that the Veteran's responses were "inconsistent."  Finally, the examiner explained that the MRI results showed normal external auditory canals, the Veteran's ear exam was conducted by an otolaryngologist was normal, and the Veteran exhibited inconsistent audiology exam where his subjective complaints were out of proportion with the objective findings.  Taking these facts together, the examiner found that the Veteran had no residuals from the left tympanic membrane perforation in service.  

In February 2014, the Veteran was afforded a VA examination in conjunction with his claim of service connection for residuals of perforated eardrums.  The examiner noted the Veteran's history of sustaining a ruptured tympanic membrane in service while he was working with high frequency noise.  At the examination, the Veteran complained of hearing loss, tinnitus, and feeling dizzy when he stands up from the sitting position.  The examiner further noted that the Veteran has symptoms such as vertigo and hearing impairment and/or tinnitus that are attributable to Meniere's syndrome or another peripheral vestibular condition.  On physical examination, the Veteran's external ear, ear canal, tympanic membrane, and gait were all found to be normal.  The Veteran's Romberg test was negative and the limb coordination test was also normal.  The examiner reported that no objective findings to render a diagnosis were present.  An MRI was performed and the examiner explained that there was no evidence of acute intracranial abnormality and that the internal auditory canal and visualized portion of the 7th and 8th cranial nerves were unremarkable.  The examiner explained that the Veteran's left tympanic membrane was normal, without any current residuals of the previous rupture.  

The Board finds the VA examiners' opinions to be highly probative to the questions at hand.  The examiners are physicians who possess the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided an adequate rationale in determining that the Veteran does not have any residuals from the in-service perforation of the eardrum.  The opinions were based, at least in part, on examination and interview of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence, and the VA examination report expressly demonstrates the examiners' review of the Veteran's medical and occupational history, both during service and after separation.  They also specifically discussed the Veteran's history of the left perforated eardrum.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.  

The Board notes that the Veteran believes he suffers from residuals due to the left perforated eardrum he experienced in service.  However, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of residuals of perforated eardrums which involves an internal process not capable of lay observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of residuals of perforated eardrums.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of the residuals of perforated eardrums.  In any event, the Board concludes that the medical evidence, which reveals no diagnoses or findings of residuals from a perforated eardrum, is of greater probative value than the Veteran's lay contentions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is evidence that the Veteran suffered a perforated left eardrum while in service, this evidence is not sufficient for a finding that the Veteran currently suffers from residuals of that injury.  The medical evidence shows no residuals in both ears. 

Accordingly, in the absence of competent evidence of a current disability during the period of the claim, service connection for residuals of perforated eardrums is not warranted on any basis and must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

c.  Tinnitus

The Veteran seeks service connection for tinnitus on a direct basis; he contends his tinnitus is a result of his noise exposure during service.  As noted above, the Veteran's exposure to acoustic trauma has been conceded.  Furthermore, the Board recognizes that the Veteran's mother submitted a statement indicating that the Veteran complains of ringing in his ears.

The Veteran's service treatment records are silent for any complaints of tinnitus while on active duty.  Audiograms dated June 1977, August 1977, and November 1977 all showed normal hearing and there was no indication that the Veteran experienced tinnitus symptoms.  Finally, at examinations in July 1976 and January 1978, the Veteran denied hearing problems and did not mention tinnitus.

VA treatment records do not indicate that the Veteran has complained of tinnitus.  Furthermore, the Veteran denied tinnitus in a January 2012 VA examination and a February 2013 VA treatment note.  

The Veteran was provided an audiological examination in conjunction with his claim for tinnitus in February 2014.  The examiner found that it is less likely than not that the Veteran's tinnitus is caused by or a result of military noise exposure.  At examination, the Veteran stated that his tinnitus onset occurred in Italy in 1977.  The examiner also noted that during the February 2014 examination for ear conditions, during which the Veteran was examined for his claim regarding his eardrum perforation, the Veteran's ears were found to be entirely normal.  Thus, the examiner found that it is less likely as not that the Veteran's current complaint of tinnitus is related to in-service events, to include tympanic membrane perforation, otitis media, military noise exposure, and acoustic trauma.  

The Board finds the VA examiner's opinion to be highly probative to the question at hand.  The examiner is a physician who possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's tinnitus is less likely as not caused by acoustic trauma he had in service.  The opinion was based, at least in part, on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence, and the VA examination report expressly demonstrates the examiner's review of the Veteran's medical and occupational history, both during service and after separation.  It also specifically noted that the Veteran's hearing was normal in service, with no mention of tinnitus complaints during service or for many years after.  It is clear that the examiner took into consideration all relevant factors in giving her opinion.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his tinnitus is related to his period of active service.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of ringing in the ears.  A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service as the symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  However, the Board reiterates that the Veteran's service treatment records are negative for any tinnitus symptoms during service, to include all of the hearing examinations that were administered during service.  Indeed, on each examination during service and on separation, the Veteran denied having any ear trouble.  The Veteran's statements regarding his lack of tinnitus symptoms during service and at discharge are highly probative, as they were made contemporaneous with his service.  Moreover, there is no credible lay evidence of continuous symptoms ever since service.  The Veteran has indicated that his tinnitus onset occurred in Italy in 1977; however he has denied tinnitus during the course of his treatment at VA, notwithstanding the statement from the Veteran's mother.  Thus, the Board cannot find that there is credible evidence of ringing in the ears in service and ever since service.  The Board finds the VA medical opinion dispositive of the nexus question.   

In sum, the weight of the competent and credible probative evidence does not show the Veteran's tinnitus is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection is not warranted for tinnitus on any basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence regarding the claim for service connection for right ear hearing loss has not been submitted; the claim is not reopened.

Service connection for left ear hearing loss is denied. 

Service connection for residuals of perforated eardrums is denied. 

Service connection for tinnitus is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


